COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          In the Interest of A.L.P., a Child

Appellate case number:        01-19-00144-CV

Trial court case number:      18-DCV-252443

Trial court:                  505th District Court of Fort Bend County

        Appellant, Curtis McGuire, filed his pro se brief on July 5, 2019. Appellee, Casa de
Esperanza de los Ninos, Inc., filed its brief on July 31, 2019. Appellee’s certificate of service
reflects that it served appellant at the following address: Curtis McGuire, #00226221, Fort Bend
County Jail, 1410 Williams Way Blvd., Richmond, Texas 77469.
       On September 3, 2019, appellant filed a letter with this Court stating that he has not
received a copy of appellee’s brief. Appellee’s return address is listed as follows: Curtis McGuire,
#2004589, Garza West, 4250 Hwy. 202, Beeville, Texas 78102.
       Appellee is ordered to forward its brief to appellant at the above address within seven (7)
days of the date of this order.


       It is so ORDERED.

Judge’s signature: _____/s/ Russell Lloyd_______________________
                    Acting individually  Acting for the Court

Date: _September 5, 2019___